Citation Nr: 0824113	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1967 to February 1972.  Service in the Republic 
of Vietnam is indicated by the evidence of record.
This case comes before the Board of Veterans Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In October 2006, the veteran presented testimony at a Board 
hearing before the undersigned Veterans Law Judge.  

In an April 2007 Board decision, the issue of service 
connection for PTSD was again remanded for further 
development.  The VA Appeals Management Center (AMC) 
continued the previous denial in a January 2008 supplemental 
statement of the case (SSOC).  The veteran's VA claims folder 
has been returned to the Board for further appellate 
proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

For reasons expressed below, the Board believes that the 
issue on appeal must again be remanded for further 
development.

The Board's April 2007 remand provided three instructions to 
the Veterans Benefits Administration (VBA).  The first 
instruction read, in part, "VBA should arrange for the 
veteran to be examined by a psychologist.  The veteran's VA 
claims folder should be furnished to the examiner for review.  
Appropriate diagnostic testing should be undertaken, as 
deemed necessary by the examiner . . . .  After review of the 
veteran's claims folder, an interview with the veteran, and 
the results of any testing performed, the examiner should 
provide a report..."  

The Board's second instruction required that after the 
psychologist's report was prepared and associated with the 
veteran's VA claims folder, "VBA should then arrange for the 
veteran's claims folder, to include the report of the 
psychologist, to be reviewed by a psychiatrist . . . ."  

The only VA examination of record, subsequent to the Board's 
April 2007 remand, is that of a November 2007 VA examination 
was performed by a psychiatrist.  There is no evidence that a 
VA examination was conducted by a psychologist, pursuant to 
the Board's April 2007 remand instructions.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the Board's remand 
instructions have not been complied with, the case must be 
remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the veteran to 
be examined by a psychologist.  The 
veteran's VA claims folder should be 
furnished to the examiner for review.  
Appropriate diagnostic testing should be 
undertaken, as deemed necessary by the 
examiner, and the examiner should 
specifically comment on the validity of 
the test results.  After review of the 
veteran's claims folder, an interview with 
the veteran, and the results of any 
testing performed, the examiner should 
provide a report which sets out the most 
likely current psychiatric diagnosis or 
diagnoses.  To the extent practicable, 
PTSD should be either diagnosed or 
specifically ruled out.  Also, to the 
extent practicable, if PTSD is diagnosed, 
its etiology (pre-service, in-service, or 
post-service) should be discussed.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

2.  Following the completion of the 
foregoing, and after undertaking any 
additional development it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




